Title: From John Adams to Elbridge Gerry, 11 June 1775
From: Adams, John
To: Gerry, Elbridge


     
      Phyladelphia ante 11 June 1775
      Dr Sir
     
     Mr. Gadsden of South Carolina whose Fame you must have heard, was in his younger Years, an officer, on board the Navy, and is well acquainted with the Fleet. He has Several Times taken Pains to convince me that this Fleet is not so formidable to America, as we fear. He Says, We can easily take their sloops, Schooners, and Cutters, on board of whom are all their best Seamen, and with these We can easily take their large ships, on board of whom are all their impress’d and discontented Men. He thinks, the Men would not fight on board the large ships with their fellow subjects, but would certainly kill their own officers. He says it is a different Thing, to fight the French or Spaniards from what it is to fight british Americans—in one case, if taken Prisoners they must lie in Prison for Years, in the other obtain their Liberty and Happiness.
     He thinks it of great Importance that Some Experiments should be made on the Cutters. He is confident that We may get a Fleet of our own, at a cheap Rate, and this Would give great Spirits to this Continent, as well as little Spirits to the Ministry.
    